ADVISORY ANALYSIS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant filed remarks to argue the claim rejections documented in the final office action issued by the office on July 6, 2022.  
The applicant argues that the prior art combination of Sunkara et al. (U.S. 2021/0194976 A1; herein referred to as Sunkara) in view of Barbitta et a/. (U.S.2021/0136027 A1; herein referred to as Barbitta) in further view of Rozich et a/. (U.S. 2008/0243799 A1; herein referred to as Rozich) does not teach the limitation "each user interface component comprising a user selectable graphical representation of presenting a respective view of information about a respective segment of user accounts in a database;
The applicant states:
“ . . . Applicant submits that while Rozich does mention that the GUI includes selectable indicators, Rozich also explicitly states that the GUI includes other components, which are different from the selectable indicators. By contrast, the claims recite that “each user interface component” comprises user selectable graphical representation of a respective view of information about a respective segment of user accounts in a database. Since Rozich explicitly teaches that some components are user selectable and others are not, then Rozich does not teach or suggest “each user interface component comprising a user selectable graphical representation of a respective view of information about a respective segment of user accounts in a database,” as recited in the claims. In addition, none of the other cited references account for the deficiencies of Rozich. Therefore, Applicant respectfully requests that the 35 U.S.C. 103 rejection of the claims be withdrawn . . . “ (Applicant’s Remarks pages 7 – 8)

The applicant’s argument is not persuasive because the disputed claim limitation, when analyzed using a broadest reasonable interpretation (BRI) analysis would anticipate Rotich’s teaching of multiple selectable indicators including user selectable graphic elements (see Rozich ¶ [0028]) as the recited limitation does not provide language to expclitly exclude any element that may be present in addition to “a user selectable graphical representation.”  Therein, using BRI it is reasonable to apply Rozich to teach a claim reciting user selectable components, as Rozich discloses user selectable components as part of a larger suite of selectable indicators.   See MPEP 2111 (“an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.”); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969)).  Therein the rejections under 35 U.S.C. 103 are not withdrawn.
If future prosecution of the instant application is desired, the applicant is advised to review the  specification for content that may be used as limitations in the independent claims to distinguish the claimed invention from the cited prior art.  For example, Fig. 4 and Fig. 5 along with accompanying disclosure in the specification, describe details as to selecting segments from categories in the pipeline, which if added as elements in the independent claims, could advance the prosecution of the case.
/JAMES N FIORILLO/Examiner, Art Unit 2444